Title: General Orders, 13 June 1778
From: Washington, George
To: 


                    
                        
                        Head-Quarters V. Forge Saturday June 13th 1778.
                        Parole Arcadia—C. Signs Adams. Allen—
                        
                    
                    A Court of Enquiry whereof Lieutt Coll Ballard is appointed President will sit tomorrow morning at the Presidents quarters to inquire into the Conduct of Major Williams of the second Pennsylvania Regiment at the Battle of Germantown and into the Circumstances attending his Capture on that Occasion—All Persons acquainted with the Matter to attend.
                    Returns of what Arms may be now actually wanting to be made this afternoon at the Orderly-Office.
                    Commanding Officers of Regiments are to pay particular attention that the Arms be properly disposed in the Bell-Tents—The Musquets by being leaned against the Canvas covering instead of the Rack wear it out and are exposed to the Rain.
                    A fatigue Party is to be ordered from each Brigade for the Purpose of cleansing the old Encampment, filling up the Pitts and burying all kind of Garbage & Carrion that may remain.
                    The Poke in this and in the succeeding Month begins to have a poisonous quality; the soldiers are therefore warned against the use of it.
                    At a General Court Martial whereof Coll Livingston was President  June 8th 1778—Coll Nagle of 10th Pennsylvania Regiment tried for associating with a Serjeant in Company with Women of bad reputation in the Serjeants hutt—The Court are unanimously of opinion that Coll Nagle is not guilty of the Charge exhibited against him and do acquit him—The General approves the sentence.
                    At the same Court Captain Henderson of the 9th Pennsylvania Regiment tried for fraudulently extorting a sum of money from Alexander Bayard an Inhabitant of this State as a fine for having purchased an horse from one John Welch, acquitted of the Charge of Fraud, but found guilty of extorting money from Bayard which is a flagrant breach of the 5th Article 18th section of the Articles of War and sentenced to refund the money and to be reprimanded in General Orders.
                    The General confirms the sentence. Captain Henderson’s Conduct was a daring Violation of the Rights of Citizens and calculated to cut asunder the Sinews of Society.
                    Glover’s, North-Carolina, Huntington’s and Weedon’s Brigades each give a Captain for the Court of Enquiry whereof Coll Ballard is President.
                    Two men now in Coll Harrison’s Regiment of Artillery are claimed by the 14th Virginia Regiment two Subalterns from each Corps will sit tomorrow morning at ten ôClock at the Park and report to which of right they belong. A Captain from Coll Harrison’s Regiment to preside.
                